Citation Nr: 1302522	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a stroke.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1953 to December 1954, and had periods of active and inactive duty for training in the Army Reserves from 1979 to 1999.  

In November 2006, the Board of Veterans' Appeals (Board) denied service connection for hypertensive heart disease, status post myocardial infarction.  

This matter initially came before the Board on appeal from a July 2008 decision by the RO which denied service connection for a stroke.  A notice of disagreement was received in August 2008, a statement of the case was promulgated in June 2009, and a substantive appeal was received in August 2009.  The Board remanded the appeal for additional development in June 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The preponderance of the competent medical evidence showed that it is at least as likely as not that the Veteran suffered a stroke while on active duty training in June 1998.  


CONCLUSION OF LAW


Service connection for a stroke is warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with VCAA is harmless error.  

Laws & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2012).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laman v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Factual Background & Analysis

The Veteran contends that he suffered a stroke while on active duty for training (ACDUTRA) in June 1998, and believes that his current neurological symptoms are residuals of that event.  

Historically, the evidence of record showed that the Veteran had a 10 year history of hypertension when he was seen at a private doctor's office for epigastric distress and chest pain in March 1998.  An EKG revealed acute inferior myocardial infarction, and the Veteran was transferred to a private hospital for additional work-up.  A cardiac catheterization revealed abnormal left ventriculogram with infero-basal hypokinesis, an estimated ejection fraction of 50 percent, and subtotal stenosis of the right coronary artery with moderate scattered coronary disease.  The Veteran underwent angioplasty with stent implant, and his symptoms resolved.  

The service treatment records (STRs) showed that the Veteran was on ACDUTRA at Ft Carson, Colorado on June 26, 1998, when he experienced chest pains, slurred speech and forgetfulness, and was admitted to the base hospital for evaluation.  A CT scan at that time revealed mild parenchymal atrophy and small vessel ischemic changes without evidence of an intracranial mass or hemorrhage.  The Veteran was then transferred to a local private hospital for further evaluation.  

On admission, the Veteran underwent an angiographic study which revealed moderate stenosis of the left anterior descending artery with mild disease in the right and circumflex coronary arteries.  The stent site of the right coronary artery was widely patent.  The discharge summary report indicated that there was not angiographically significant stenosis warranting intervention at that time, and the Veteran was discharged home to be followed by his private physician.  The impression was atherosclerotic heart disease, angina.  

Additional private medical records showed that the Veteran suffered from unstable angina and underwent aortocoronary three vessel bypass in September 2003.  A brain MRI in September 2003 revealed small vessel ischemic changes in the white matter, but was otherwise within normal limits.  

The evidentiary record includes numerous letters from a private neurologist, Dr. E.G. Hill, from August 2003 to June 2012.  Dr. Hill's initial impression in August 2003, was minimal cognitive impairment/memory loss/early Alzheimer's, and the Veteran was started on Aricept (a medication for Alzheimer's).  A letter dated in May 2004, showed that the Veteran's Aricept dosage was increased and that he was started on Namenda (a medication for treatment of dementia associated with Alzheimer's).  In February 2005. Dr. Hill reported that a PET scan revealed symmetric decreased activity which was "typical" for relatively advanced Alzheimer's disease, but opined that he thought that the Veteran's case was still in the mild category.  In a letter to the Veteran's wife in March 2005, Dr. Hill reported that the Veteran had Alzheimer's disease and that the findings from a PET scan were consistent with that diagnosis.  In July 2006, Dr. Hill noted that the Veteran had been "holding his own" very well with Aricept and Namenda.  

In March 2007, Dr. Hill reported that the Veteran suffered a TIA while on ACDUTRA in June 1998, and that he was subsequently found to have had several strokes which may well have first occurred while on ACDUTRA.  He also noted that the Veteran had some (brain) atrophy, but opined that his cognitive impairment was related to multiple small strokes, which were similar to the episode he had while on ACDUTRA.  In September 2009, Dr. Hill reported that the Veteran's symptoms while on ACDUTRA in June 1998 were consistent with a stroke, and opined that the Veteran's current fixed deficits were vascular in nature and were residuals of a stroke first manifested in June 1998.  In a letter dated in June 2012, and received at the Board in August 2012, Dr. Hill reported that the Veteran had a TIA in June 1998 that developed into a mild stroke.  He also indicated that after watching the Veteran over a period of time, it does not appear that he is developing classical Alzheimer's disease, but that he continues to have mild cognitive impairment that has been present for several years.  

In May 2012, the Board referred the claims file for a VHA opinion concerning whether the Veteran suffered a stroke while on ACDUTRA in June 1998, and if so, whether he has any current residuals from that episode.  In September 2012, the Chief of Neurology Services at a VA hospital indicated that the claims file was reviewed and provided a detailed description of the Veteran's medical history.  The neurologist indicated that the Veteran suffered several strokes in the past which were a consequence of diabetes mellitus and hypertension due to small vessel disease.  He also noted that the Veteran suffered a myocardial infarction in June 1998, and that the neurological symptoms were due to decreased brain perfusion pressure.  However, subsequent examinations at different times showed the Veteran's neurological system was normal.  Therefore, the extent that the episode in June 1998 contributed to the strokes was uncertain.  The neurologist concluded that it was at least as likely as not that the "strokes" in June 1998 had a very minor contribution to the Veteran's underlying neurological problems.  The neurologist also opined that the Veteran did not have any current residuals from the June 1998 episode, and that his current dementia was of the Alzheimer's type versus multi-infarct dementia.  

As noted above, service connection may be granted if the evidence demonstrates that the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty while on ACDUTRA, including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  In light of the VHA opinion, the Board finds that the preponderance of the competent medical evidence showed that the Veteran suffered a stroke while on ACDUTRA in June 1998, but that he does not have any current residuals from that episode.  Accordingly, service connection for a stroke is warranted.  



ORDER

Service connection for a stroke is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


